
	

113 HR 127 IH: To restore the Free Speech and First Amendment rights of churches and exempt organizations by repealing the 1954 Johnson Amendment.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Jones (for
			 himself and Mr. Hudson) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To restore the Free Speech and First Amendment rights of
		  churches and exempt organizations by repealing the 1954 Johnson
		  Amendment.
	
	
		1.Repeal of the 1954 Johnson
			 Amendment banning the Free Speech and First Amendment rights of churches and
			 exempt organizations
			(a)In
			 generalParagraph (3) of section 501(c) of the Internal Revenue
			 Code of 1986 (relating to list of exempt organizations) is amended by striking
			 , and which does not participate in, or intervene in (including the
			 publishing or distributing of statements), any political campaign on behalf of
			 (or in opposition to) any candidate for public office.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			(c)Campaign finance
			 laws unaffectedThe
			 amendments made by this section shall not invalidate or limit any provision of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.).
			
